Citation Nr: 1706898	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  16-30 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for a left elbow disability. 

3.  Entitlement to service connection for a headache disorder.

4.  Entitlement to service connection for dizziness.

5.  Entitlement to an initial compensable evaluation for service-connected left tympanic perforated ear drum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
     


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


 INTRODUCTION

The Veteran served on active duty from March 1987 to June 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  This decision granted service connection for left tympanic perforated ear drum and assigned a noncompensable (0 percent) evaluation, effective as of October 23, 2013.  The claims of entitlement to service connection for the remaining issues currently on appeal were denied at this time.

In his June 2016 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In a September 2016 statement, the Veteran's representative withdrew this request. 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Additional development is required before the Veteran's claims are decided.  

With respect to the claim for right and left elbow disabilities, the Veteran asserted that he experienced bilateral elbow pain since active service.  Service treatment records demonstrate that the Veteran sought treatment several times during 1992 and reported ongoing right elbow pain; diagnoses of "possible tendonitis," "tendonitis," and "strain" were noted.  In March 2015, the Veteran underwent a VA examination for his right elbow, during which he reported that he performed high impact physical training in service that resulted in his current elbow condition.  The examiner diagnosed a right elbow strain, and concluded that the current strain was not due to his right elbow condition incurred in service.  In providing this opinion, the examiner noted that there was no "link" between the Veteran's current right elbow strain and "an episode" of strain/tendonitis in service, as there was no continuation of care for over 20 years.  The Board finds this opinion inadequate to adjudicate the claim, as it's based upon a lack of contemporaneous medical records.  Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  Further, the examiner failed to consider the Veteran's assertions of elbow pain since service.  Moreover, in a subsequent private treatment record dated in July 2016, G.G., M.D., noted a diagnosis of bilateral osteoarthritis of the elbows, and concluded that "it can be assumed" that the Veteran's current bilateral elbow disability was caused by years of strength training in the military.  Likewise, this opinion is also inadequate, as it is too speculative to be relied upon.      

Therefore, the issues must be remanded for another medical opinion concerning this matter.   The Veteran's lay assertions regarding chronic symptomatology must be fully considered and discussed.  

Regarding the claim for a headache disability, the Veteran asserted that he experienced headaches since active service.  In his June 2016 substantive appeal, he stated that his symptoms included sensitivity to light.  In subsequent statements, the Veteran reported that he experienced dizziness and imbalance associated with headaches.  Service treatment records show the Veteran reported a headache in April 1990.  In March 2015, the Veteran underwent a VA examination, during which the examiner noted the Veteran's report of dizziness associated with his headaches.  The examiner diagnosed a headache disorder, not otherwise specified.  The examiner noted that the Veteran's service treatment records did not indicate treatment for headaches, and concluded that the current headache disorder was not incurred in or due to the Veteran's service.  The Board finds this opinion inadequate because the examiner did not consider the Veteran's assertions of continuous headaches since active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As such, another opinion addressing the etiology of the Veteran's current headache disability is necessary prior to adjudication of the claim.  

In addition, with respect to the claim for dizziness, the Board notes that it has been reported and noted as a symptom of the Veteran's current headache disability.  Therefore, the claim of entitlement to service connection for dizziness is "inextricably intertwined" with the issue of entitlement to service connection for a headache disability, and the disposition of the dizziness disability claim must therefore be deferred pending the resolution of the preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).   

Finally, regarding the remaining increased rating claim, the Veteran underwent a VA examination in March 2015 for his service-connected left tympanic perforated ear drum.  The examiner indicated that the Veteran did not have any vestibular conditions, hearing impairment, and/or facial nerve paralysis.  The examiner also found that there was no objective evidence to support a diagnosis for the claimed dizziness condition.  The examiner diagnosed left ear tympanic membrane perforation, resolved.  

In a July 2016 private treatment record, A.B.S., M.D., noted the Veteran's history of an in-service left ear injury, as well as his recent treatment for hearing loss, and concluded that the Veteran experienced hearing problems since service.  A.B.S. stated that the Veteran underwent a hearing test and bilateral sensorineural hearing loss was diagnosed, with the left worse than the right.  A.B.S. concluded that the Veteran's current left ear hearing loss "could be" caused by his service-connected left ear injury.  The Board, however, finds this opinion to be too speculative to be relied on.  In a subsequent July 2016 private opinion, R.C.R., M.D., noted the Veteran's in-service left ear injury, and stated that the Veteran experienced tinnitus and left hypoacusis as a result of the injury.  The Board also finds this opinion inadequate, as R.C.R. did not provide any rationale for his conclusion, nor did he indicate which, if any, medical tests were performed that led to the aforementioned diagnoses.   

Accordingly, the claim must be remanded for another VA examination and opinion.     

Further, development to obtain any outstanding medical records pertinent to the Veteran's claims should be completed.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by an appropriate VA physician who has not provided a prior opinion in this case. 

Following the review of the record, the physician should state a medical opinion with respect to each right and/or left elbow disorder present during the period of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service.  

For purposes of the opinions, the physician should assume that the Veteran is credible.  The Veteran's report of symptomatology since military service should be fully considered and discussed when offering an opinion.  

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3.  All pertinent evidence of record must be made available to and reviewed by an appropriate VA physician who has not provided a prior opinion in this case. 

Following the review of the record, the physician should state a medical opinion with respect to each headache disorder present during the period of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service.  

For purposes of the opinions, the physician should assume that the Veteran is credible.  The Veteran's report of symptomatology since military service should be fully considered and discussed when offering an opinion.  

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

4.  Then, the Veteran should be scheduled for a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected residuals of a left tympanic perforated ear drum.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include information required to rate any vestibular conditions, hearing impairment, and/or facial nerve paralysis.

5.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

6.  The RO or the AMC should also undertake any other development it determines to be warranted.
7.  Then, the RO or the AMC should readjudicate the issues on appeal, to include entitlement to service connection for dizziness.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


